EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.

Examiner’s Comment 
The objections to claims 33 and 44 for minor informalities are withdrawn in view of the amendments filed 15 December 2021. 

Allowable Claims
Claims 33-49 and 51 are allowed.
Reasons for Allowance
Applicant’s arguments filed 15 December 2021 regarding Oostman Jr.; Clifford A. et al. (US 20080234699 A1), Chodorow; Ingram S. (US 5922000 A), Schafer; Mark E. (US 20110313345 A1) and Clark, III; Robert L. et al. (US 20110028898 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance. 
Oostman, the closest art of record, lacks a plurality of hollow needle arrangements and a substrate. Instead, Oostman shows that the needle is arranged as a singular instrument, designed for harvesting follicular units (¶ [0009], [0016], [0032], [0091]). Oostman is concerned primarily with extracting hair follicles for transplant, and with preventing damage to the follicles or surrounding tissue (¶ [0114], a blunt harvesting cannula may "push" the hair follicle and surrounding tissue into its inner lumen, whereas a sharpened cannula my transect and thus destroy the follicle). 

Also of record, Chodorow discloses surgical instruments for hair transplant (col. 1, lines 4-7; col. 6, lines 9-19), comprising a plurality of hollow needle arrangements mechanically coupled to a substrate (Figs. 2a-2d show multiple punch tips 32, 38, 42 and 46 coupled to a catheter body or circular end plate). However, Chodorow does not connect the multiple lumens to a vacuum source and instead suggests to eject the tissue samples by pushing them forward through the open tips of the needles (col. 5, lines 20-25, there must be "relief" or opening for this fluid and tissue to be ejected readily; col. 6, lines 10-15, relief aperture 28). 

Another cited reference, Chin; Yem et al. (US 5415182 A), discloses a plurality of hollow needle arrangements mechanically coupled to a substrate (col. 3, lines 50-60, This biopsy needle instrument 110 contains a plurality of stylets 104 and cannulas 105 that exit the distal end of a sheath 106 in a circular pattern). However, Chin lacks a common vacuum or suction source and is also silent whether the distal end of each hollow needle is configured to distinguish between subcutaneous fatty tissue and dermal tissue. 

Also cited previously, Peterson; Darion (US 20080312648 A1) discloses a method comprising inserting a plurality of hollow needle arrangements into skin tissue, wherein the hollow needle arrangements are mechanically coupled to a substrate (¶ [0022], Fat removal device 100 includes a substantially planar base or pad 110 and an array 120 of needles 122; ¶ [0036], the array of needles 120 of device 100 may be inserted, percutaneously, through skin 54 of the target site 50 and into target tissue 52); and a common vacuum or suction source (¶ [0024], Openings 116a fluidly communicate needles 122 of needle array 120 with suction or fluid source 20). 
However, Peterson does not configure the hollow needles to distinguish subcutaneous fatty tissue from dermal tissue and instead applies energy to liquefy subcutaneous fat (¶ [0026] Each needle 122 may be independently connected with energy source 10 … energy source 10 may provide AC, DC or RF currents, microwaves, ultrasound and the like to each needle 122; ¶ [0036], The electrosurgical energy provided to needles 122 will cause target tissue 52 to melt or emulsify). 

Another cited reference, Frass; Michael et al. (US 20070270710 A1) describes a biopsy device comprising multiple needles coupled to a substrate (¶ [0044], five attached puncture needles 9; ¶ [0051] In the embodiments explained so far, each needle can be connected individually with the syringe cylinder 1, which is performed via individual attachments 10 and cones 7. However, a plurality of needles or needle shafts may also be in connection, as an alternative, with a single attachment, which is shown in FIG. 10). However, Frass is silent whether the needles distinguish subcutaneous fatty tissue from dermal tissue. Frass does not describe details of the needle tips or their dimensions. 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Choi; Jong-Soo (US 20100286618 A1) discloses an array of needles coupled to a substrate (¶ [0027], The multi needle 100 consists of a needle hub 200 engaged at the nozzle 115, and a plurality of needles 310 engaged at the needle hub 200), but does not configure the needles to distinguish subcutaneous fatty tissue from dermal tissue. Instead, Choi delivers an agent through the needles as an injection (¶ [0028], So, it is possible to uniformly inject an injection liquid in a relatively wider area of the skin at one time). 

Lee; Man Kyu et al. (US 20100030152 A1) discloses an array of needles configured to inject a substance (¶ [0045], a number of needles 10 provided to a hub 18; ¶ [0048] Accordingly, drugs supplied to the drug delivery tube 17 can be directly supplied to the needles 10 and injected into the human skin). However, Lee does not remove or extract subcutaneous fat and at most delivers substances to the patient through the needles (¶ [0048] Accordingly, drugs supplied to the drug delivery tube 17 can be directly supplied to the needles 10 and injected into the human skin). 

Van Bladel; Kevin H. et al. (US 6494844 B1) discloses a biopsy and treatment device (col. 1, lines 5-10); including a plurality of hollow needle arrangements mechanically coupled to a substrate (col. 4, lines 10-20, FIG. 3 illustrates a multiple coring needle 24 for use with the system. This needle includes several coring lumens 25 opening at the distal end of the needle into coring edges 26); and a common vacuum source (col. 4, lines 10-20, By providing suction to one or more of the lumens, the tumor is secured to the coring needle). 
However, Van Bladel does not configure the needles to distinguish subcutaneous fatty tissue from dermal tissue and instead targets deeper tissue which extends underneath a subcutaneous layer (cols. 2-3, lines 65-5, The tumor, lesion or other suspect mass 4 is located within the breast, surrounded by soft tissue and fatty tissue). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781